CONFESSION OF ERROR

PER CURIAM.
Nakia Antoine Lee appeals the summary denial of his motion to correct illegal sentence in which he alleged that he was entitled to credit for time served in a particular case. Based on the appellee State of Florida’s confession of error filed in this case, as well as our own independent review of the record, the trial court’s order is reversed and this cause is remanded with directions that Lee be granted fourteen months of credit for time served in case number 00-613.
Reversed and remanded.